Case 4: 19-cr-20437- MFL- SDD ECF No. 1 filed 06/18/19. PagelD. 1 ‘Page 1of6 a ( .

 

AUSA: Rawsthome _ _ ... Telephone: (810) 766-5177
AO 91 (Rev. 1/1) “Criminal Complaint Special Agent: — Guckin - .-.- Telephone: (810) 768-7600
_ UNITED STATES DISTRICT Court
for the

Eastern District of Michigan

‘United States of America , SO oO (a

ove ws “| Case: 2:19-mj-30345 |
Michael Johnson , Assigned To : Unassigned | [

|
| Assign. Date : 6/18/2019 |
| Description: CMP USA v. JOHNSON (SO) |.

Ne
FO

CRIMINAL COMPLAINT —

I, the complainant i in this case, state that the following is true to the best of my knowledge and belief.

 

On or about the date(s) of Me June 18, 2019 . _in n the county of Wayne in the
Eastern __ District of _ Michigan , the defendant(s) violated:
Code Section’ 9, 9 oC Offense Description
21 U.S.C. § 841 (a). oe } . Possession with intent to distribute 50 ‘grams or more of
oO methamphetamine : uo

‘Felon in possession of a firearm

Z

18 U.S.C. § 922(g)

18 U.S.C. § 9240) | Possession a firearm i in furtherance of a drug trafficking crime

_ This criminal complaint is based on thesé facts:
That on or about June 18, 2019, in the Eastern District of Michigan, Michael Allen Johnson knowingly and intentionally
possessed with intent to distribute 50 grams or more of methamphetamine in violation of 21 U.S.C. § 841(a), possessed a
firearm after being convicted of a felony offense in violation of 18 U.S.C, § (922(g), and Possessed a firearm in furtherance.

of a drug trafficking crime in violation of 18 U.S.C. § 924(c).

Continued on the attached sheet. | . oo Le bi

. Complainant's signature

Conall Guckin, _Special Agent, DEA
, : Printed name and title

Judge’. Ss haps
- Efizabeth Statin, USS: Magistrate Judge

- Printed name and title

Sworn to before me and signed in my presence..

\

 

 

Date: June 18,2019.

City and state: _Detroit, MI -

| MONA K. MAJZOUB
Case 4:19-cr-20437-MFL-SDD ECF No. 1 filed 06/18/19 PagelD.2 Page 2 of 6

AFFIDAVIT

C , :
1. Iam a Special Agent [hereafter “SA”] with the Drug Enforcement

Administration [hereafter “DEA”] assigned to the Detroit Field Division, Flint
Resident Office, which is located in Genesee County and the Eastern District of
Michigan. As such, I ama Federal law enforcement officer within the meaning of

- Federal Rule of Criminal Rule 41(a)(2)(c), that is, an officer of the United States
- who is empowered by law to conduct investigations of and to make arrests for federal
criminal offenses and make requests for warrants. I have been so empowered since
September 13, 2018. I have received specialized training on the subject of drug
trafficking and money laundering from the DEA. I have received specialized training
and have participated in the instillation and monitoring of GPS tracking devices. I
have additional experience within the law enforcement field I was employed by the
~ Avalon Police Department, Haddon Heights Police Department and the Camden
County Sheriff's Department for approximately two and a half years. Additionally I
have worked asa Criminal Analyst for CRA, Inc. affiliated with the Camden County
Metro Police Department for approximately one year. In addition to training
| received from the DEA, your affiant has been trained by the Cape May County
Police Academy, Cape May, New J eisey. I presently am involved in investigating |

covert and overt drug trafficking complaints. I work in conjunction with other
Case 4:19-cr-20437-MFL-SDD ECF No. 1 filed 06/18/19 PagelD.3 Page 3 of 6

federal and local police agencies investigating illegal trafficking of controlled
substances and the collection and trafficking of related drug proceeds throughout the.
United States of America and abroad.

2. The information included in this affidavit is provided for the limited
purpose of establishing probable cause that Michael JOHNSON knowingly and
intentionally possessed with intent to distribute 50 grams or more of
methamphetamine in violation of 21 USC. § 841(a), possessed a firearm after being
convicted of a felony offense in violation of 18 U.S.C. § 922(g), and possessed a
firearm in furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924(c),
and therefore it does not contain all of the facts known to me.

3. On June 18, 2019, the DEA executed a search warrant at JOHNSON’s
residence, 3090 Ewald Circle, Detroit, MI 48238. During the search warrant
investigators located 2 ounces of crystal methamphetamine and 4 guns located in the
residence. JOHNSON was also located inside the residence and detained for
officer’s safety.

4, The 2 ounces of suspected crystal methamphetamine was located in the
_ kitchen pantry. I know, based upon my training and experience, and through

_ discussions with other law enforcement officers, that 2 ounces of crystal

methamphetamine is for distribution and not personal use.
\

Case 4:19-cr-20437-MFL-SDD ‘ECF No.1. filed 06/18/19 PagelD.4 Page 4 of 6

5. . One firearm was located by the front door on an end table and was
loaded with 11 bullets. The make and model was a Taurus PT 145 PRO .45 Caliber.
It should be noted that serial number was grinded off. Another firearm was located .
on top of the fridge in the kitchen and was loaded with 23 bullets. The make and
model was a Zastava Serbia 7.62X39, serial number M92PV060281. A third firearm
was located in the southeast bedroom (JOHNSON’s bedroom) end table and was
loaded with 12 bullets. The make and model was an American Tactical Fatboy. As
Caliber, serial ‘number FBLW100643. A fourth firearm was also located in
JOHNSON’s bedroom on the same end table and was loaded with 11 bullets. The |
make and model was a Smith & Weston .40 Caliber, serial number was THB1969. I
know, based upon my training and experience, and through discussions with other

law enforcement officers, that it is common for drug dealers to keep their guns close

~ to their product and nearby for easy access in order to protect their product and I

believe Johnson possessed the firearms in furtherance of a drug trafficking crime. -

6. I spoke with SA John Wickwire of the Bureau of Alcohol, Tobacco,
Firearms and Explosives (AFT) who is an Interstate Nexus expert and advised me
that all four guns wete manufactured outside the state of Michigan and therefore

affected interstate commerce. :
Case 4:19-cr-20437-MFL-SDD. ECF No. 1 filed 06/18/19 PagelD.5 Page 5of6

7. Investigators located a real-estate deed document with the address of.
3090 Ewald Circle, Detroit, MI 48238 and JOHNSON’s name on it inside the
residence

8 OS OHNSON was - subsequently arrested and admitted to being a
= convicted felon. JOHNSON stated. post-Miranda, “I thought I could have uns
inside the house and just not take them outside.” J OHNSON also admitted that the
2 ounces of crystal meth was his. JOHNSON stated that “ICE” in the house was his.
- IT know, based upon my training and experience, and through discussions. with other
law enforcement officers, that the word “ICE” is a street term for crystal
methamphetamine.

9. A field test of the suspected crystal methamphetamine tested positive
for the presence of crystal methamphetamine.

10. | A review of JOHNSON’s criminal history reflects that he has prior
felony convictions. In 2008, JOHNSON was convicted in Wayne County Michigan
for Breaking & Entering — A. Building with Intent. In 2009, JOHNSON was
convicted in Washtenaw County for Armed Robbery, Weapons Felony Firearm and
Weapons — Firearms — Possession by Felon. Both of these are felony offenses for

which over one year of imprisonment is a possible sentence and prohibit JOHNSON

from lawfully possessing a firearm. —
Case 4:19-cr-20437-MFL-SDD ECF No. 1 filed 06/18/19 PagelD.6 Page 6 of 6

11. Based on the above-described information, there is probable cause to

believe that beginning on a date unknown and continuing until on or about June 18,
2019, Michael . JOHNSON ‘possessed with — intent to _ distribute crystal

methamphetamine, a Schedule i controlled substance, i in violation of Title 21 U.S.C.

§ 841(ay(1), and possessed firearms i in violation of Title 18 U.S.C. § 924 (c), and

\

Title 18 U.S.C. § 922 (g)(1).

Conall Guckin, Special Agent
Drug Enforcement Administration

=a and sworn to before me.

this/% Ady of pe , 2019. JUN 1, ‘Bi 2018

ONA KK. MAJZOUB.

 

United States Sa och
